nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Injury Lawyer Colorado  Best Injury Lawyer in Colorado! Search &amp; Explore More in Detail.     shopdealio.net/Injury-Lawyer      Divorce Records Search  1) Search for Free Online 2) Find Divorce Records Instantly!     divorce.archives.com      SamsungSmartThingsLawsuit  Join investigation into Samsung SmartThings Home Security Systems     www.attorneystakingaction.com      Divorce Records  Martial Status Available      persopo.com      Do you need a lawyer?  We connect Contra Costa County residents with qualified lawyers. Trusted since 1934.      cccba.org      Pager / Beeper service  Pager / voicemail service 5.75/Mo. We Deliver in SF Bay Area     imustsell.com/pagers.html      Arrest Warrants &amp; Records  Enter a Name &amp; Search For Free Now. View Arrest Warrants Instantly!     checkpeople.com/Arrest-Warrants      Attorneys in Your Area  Find Local Find Attorneys. Search ClassifiedAds.com 100% Free!     attorneys.classifiedads.com      New Tech Law Group, Inc.  Corporate formations, commercial real estate and wills &amp; trusts.     ntlg.us      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com      Search Free Birth Records  1) Simply enter their name. 2) View their birth record online!     genealogy.com/Birth+Records      Free Legal &amp; Law Advice  DUI, Civil, Criminal, Divorce, Bankruptcy, Real Estate, Accidents, &amp; All Other Types!      lawyerhelp247.com      HPC Data Center Partners  Develop Your Federal Government HPC Solution with Intel® Tech Provider.     www.intel.com/hpc-government      Driving Records Search  Search Any Name For Instant Access. Arrest Records, Warrants &amp; More.     www.peoplefinders.com      Millions of Birth Records  Search a name. Find a record.     ancestry.com/BirthRecords            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   Supreme Court Docket   US Supreme Court Cases   Clark County NV Court Records   Reno NV   Attorney Las Vegas Nevada   District Court Records   Las Vages NV   Civil Appeal Attorney   LasVegas NV   Phone Number in Reno NV   Federal Court Cases   Job Vacancies Las Vegas NV   Washoe County NV   New Civil Law Cases   About Reno Nevada   Case Attorney   Nevada Court   Court Search   Public Records Court Cases   Civil Court Judgement   County Court   Judicial Search   Clerk of the Circuit Court                            © 2014 All rights reserved. Privacy policy